Citation Nr: 1014698	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
malnutrition, to include as secondary to service-connected 
teeth loss.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1954, and from March 1955 to October 1957.

This matter originally came to the Board of Veterans' Appeals 
(Board) from decisions of the VA Regional Office (RO) and 
Medical Center (MC) in Salt Lake City, Utah, which granted 
service connection for the loss of the veteran's teeth, 
denied entitlement to VA outpatient dental treatment, and 
denied service connection for residuals of malnutrition 
claimed to have been caused by the extraction of teeth in 
service, including multifocal fibrosclerosis, degenerative 
muscle disease, and chronic viral infections.  As noted 
above, the Veteran's claim is now in the jurisdiction of the 
Phoenix RO.

In June 1993 decisions, the Board denied entitlement to VA 
outpatient dental treatment, as well as service connection 
for residuals of malnutrition.  The Veteran appealed the 
Board's decision denying VA outpatient dental treatment to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Veteran did not appeal the Board's June 1993 
decision denying service connection for residuals of 
malnutrition; thus, this decision is final.  38 C.F.R. § 
20.1100.

In a July 1994 memorandum decision, the Court vacated the 
Board's June 1993 decision denying VA outpatient dental 
treatment and remanded the matter for additional development 
of the evidence and re-adjudication, including additional 
consideration of the issue of entitlement to a compensable 
rating for the service-connected loss of teeth.  In September 
1994 and March 1997, the Board remanded the matters to the RO 
in order to accomplish the additional evidentiary development 
ordered by the Court.

In April 2000 decisions, the Board denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to VA outpatient dental treatment and related 
dental appliances (except under Class III or Class IV).  In 
the remand portion of those decisions, the Board noted that 
the Veteran had filed an application to reopen his claim of 
service connection for residuals of malnutrition, as well as 
a claim of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  These 
claims had been denied by the RO in November 1997 and January 
1999 rating decisions, respectively.  The Board determined 
that the Veteran had submitted timely notices of disagreement 
with those decisions.  Thus, the Board directed the RO to 
issue a Statement of the Case pertaining to the issues of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of service connection for 
the residuals of malnutrition and entitlement to a total 
disability rating based on individual unemployability.  See 
Manlincon v. West, 12 Vet. App. 238 (1998).  Finally, the 
Board directed the RO to hold in abeyance the claims for 
Class III and/or Class IV outpatient dental treatment until 
the resolution of the pending claims seeking service 
connection for additional disabilities and a total disability 
rating based on individual unemployability.

The Veteran appealed the Board's April 2000 decisions to the 
Court.  While the matter was pending at the Court, the VA 
Office of General Counsel, on behalf of the Secretary, and 
the Veteran's representative filed a joint motion to vacate 
and remand the Board's April 2000 decisions in light of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In an April 2001 order, the Court granted the 
motion, vacated the Board's April 2000 decisions, and 
remanded the matter to the Board for additional 
consideration.

In May 2002 decisions, the Board considered the Veteran's 
claims in light of the VCAA and again denied a compensable 
rating for the service-connected loss of all teeth, as well 
as entitlement to outpatient dental treatment and related 
dental appliances from VA (except under Class III or Class 
IV).  The Board further noted the Court had not vacated the 
Remand portions of its April 2000 decisions, and again 
directed the RO to comply with those instructions.

The Veteran again appealed the Board's decisions to the 
Court.  While the matter was pending at the Court, in May 
2003, the VA Office of General Counsel, on behalf of the 
Secretary, and the Veteran's representative filed a joint 
motion to remand the Board's May 2002 decisions, in light of 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In a 
May 2003 order, the Court granted the motion and vacated the 
Board's May 2002 decisions denying a compensable rating for 
the service-connected loss of all teeth, as well as 
entitlement to outpatient dental treatment and related dental 
appliances from VA.  In December 2003, the Board remanded the 
matter for due process considerations.

While the matter was in remand status, the Veteran perfected 
an appeal with the November 1997 rating decision determining 
that new and material evidence had not been submitted to 
reopen the claim of service connection for residuals of 
malnutrition and the January 1999 rating decision denying a 
total rating based on individual unemployability due to 
service-connected disability.  Thus, these matters were added 
to the issues on appeal.

In June 2005, the Board reopened the Veteran's previously 
denied claim of service connection for residuals of 
malnutrition and remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  The Board also directed that the 
Veteran's TDIU claim be held in abeyance pending resolution 
of the service connection claim for residuals of 
malnutrition.  The Board again remanded the claim for 
compliance with Stegall v. West, 11 Vet. App. 268 (1998), in 
a June 2008 remand.  Although the mandates of Stegall seem to 
have been satisfied, the Veteran's representative pointed out 
that the examination opinions entered in 2005 and 2009 are 
cursory, and do not discuss detailed private medical history 
that addresses post-service residual disability allegedly 
related to in-service malnutrition.  The Board agrees that 
the 2005 and 2009 opinions of this examiner are not 
particularly useful given the other evidence of record, and 
thus a new examination (with a different examiner) is to be 
afforded.  

That is, this appeal must be remanded again to the RO/AMC.  
Because resolution of the Veteran's service connection claim 
for residuals of malnutrition could have a significant impact 
upon the Veteran's TDIU claim, the Board concludes that the 
two claims are inextricably intertwined.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 
(1994).  Accordingly, the Veteran's TDIU claim again must be 
held in abeyance pending completion of the development 
requested below for his service connection claim for 
residuals of malnutrition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case has a long and complicated procedural history, and 
unfortunately, a remand is again required in order to 
properly assist the Veteran in the development of his claim.  

Most recently, the Veteran's claim was remanded so that the 
examiner who conducted a June 2005 examination could author 
an addendum as to if it was at least as likely as not that 
the Veteran exhibited malnutrition in service due to a 
service-connected loss of teeth, and if so, if it was at 
least as likely as not that any current disability was a 
result of that in-service nutrition.  The response returned 
from the examiner is a bit cursory, and while it does support 
an in-service finding of malnutrition, it does not address 
the Veteran's complaints of current residuals other than to 
state that service-connected tooth loss is the only current 
manifestation.  The Veteran's representative agency has put 
forth the argument that the March 2009 addendum opinion is 
not adequate for the purposes of determining service 
connection, and they have requested a new examination which 
is more thorough in discussing both the evidentiary record 
and the Veteran's claimed symptoms.  In an effort to assist 
the Veteran with the most accurate medical evidentiary 
development that is possible, the Board will remand the claim 
for a new opinion.  

In the March 2009 opinion, the examiner stated that, by 
"characteristic history," it was evident that the Veteran 
had scurvy in service, and that this necessitated his teeth 
to be removed.  The examiner then said that the only residual 
disability was the need to wear dentures for the loss of all 
teeth.  It is noted that the Veteran is service-connected for 
the loss of his teeth.  The examiner did not address any 
malnutrition which occurred following the in-service 
extraction of teeth, and in concluding that there was no 
current disability present except for dentures, did not 
address whether there is any potential relationship between a 
current malnutrition-related disorder and the malnutrition 
experienced in service.   

The Veteran's representative pointed out that neither the 
2009 addendum or the original 2005 VA opinion mentioned 
private medical evidence which is supportive of the Veteran's 
claim.  The note of a private physician, dated in 1995, 
states that the Veteran was under his care from 1961 until 
1988, and that during that time, the Veteran was very thin 
and was diagnosed as having scleroderma, Sjogren's disease, 
and Raynaud's phenomenon.  This physician noted the variances 
in the Veteran's weight during service, as well as the 
service-connected teeth removal, and stated that malnutrition 
did occur in service.  Based on reported symptoms, the 
examiner stated that malnutrition would be linked to residual 
chronic disability.  

Given that the VA examiner did not note these findings, the 
Board will agree with the Veteran's representative that a new 
examination is in order.  The Veteran should specifically be 
seen by a specialist with knowledge of nutrition deficiency 
(i.e. gastroenterologist), and this doctor should note all 
findings in the extensive service and post service medical 
history.  Specifically, the examiner should accept the 
evidentiary findings that the Veteran did experience 
malnutrition in service, be it scurvy or some other finding, 
and should identify any residual disability currently 
present.  The examiner should note the history of 
scleroderma, Sjogren's disease, and Raynaud's phenomenon, and 
should specifically state whether this or any other residual 
disability is present.  If, in fact, no current disability is 
present that is a residual of in-service malnutrition, the 
examiner should state how such a finding was obtained.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with a VA examiner, other 
than the one who conducted the 2005 and 
2009 examinations, who has specialized 
knowledge of nutrition deficiencies 
(e.g., a gastroenterologist).  The 
examiner is asked to note the in-service 
history of malnutrition, to include 
scurvy, and is asked to provide an 
opinion as to whether it is at least as 
likely as not that there is a current 
disability present, to include 
scleroderma, Sjogren's disease, and 
Raynaud's phenomenon which is at least as 
likely as not a residual of in-service 
malnutrition, to include as a result of 
service-connected teeth loss.  A detailed 
report of examination should accompany 
any conclusions reached, and the examiner 
should make note of both the 2005/2009 VA 
findings (however cursory) and the 
detailed 1995 private findings which list 
a post-service history of potential 
malnutrition-related illness. 

2.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claims, 
considering all the evidence of record.  
If the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


